DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/EP2018/081374, filed November 15, 2018, which claims the benefit of an effective US filing date from provisional application 62/587,689, filed November 17, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 12, 2020 and March 4, 2022 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7, 15, and 18) along with an election of species in the reply filed on March 4, 2022 is acknowledged.  The traversal is on the ground(s) that the claims possess unity of invention.  This is not found persuasive because as established in the requirement, there is not a special technical feature that links the inventions together.  Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the chemical compounds of Groups I-V share a common structure of Formula I, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of WO 2017/198341.  Further, the compounds of these groups do not belong to a recognized class of chemical compounds.  
The requirement is still deemed proper and is therefore made FINAL.  
In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As per MPEP 803.02, the Examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species makes a contribution over the prior art of record. Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If art is found on a non-elected species, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. However, the search is only expanded in accordance with Ex Parte Hozumi to the extent that all members of the searched scope share a technical feature which is a substantial structural feature (see improper Markush group rejection herein). In this instance, the search and consideration was expanded to include the claimed compounds where A is the pyrazole structure of A1 or A2.  It has been determined that the entire scope claimed is not patentable.  


Status of Claims
Claims 1-10, 12-13 and 15-20 are pending according to the preliminary amendment to the claims filed March 4, 2022. Claims 8-10, 12-13, 16-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and/or species.  Claims 1-7, 15 and 18 read on an elected invention and species and are therefore under consideration herein to the extend described in paragraph 10 above.

Improper Markush Grouping Rejections
Claims 1-7, 15, and 18are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of general formula I 
    PNG
    media_image1.png
    116
    151
    media_image1.png
    Greyscale
 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The central indole is not responsible for the utility of the genus on its own, especially as R6 and either R7 on A when A is either of pyrazoles A1 and A2, or R10 when A is phenyl, are connected to form a 9-16 membered ring.  Therefore, the core structure is in fact a tetracyclic structure with great variability in the R6-R7/R6-R10 ring and where R7 and R10 are in relation to the indole ring of the macrocycle.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  Also, the Applicant may delete structure A3 from claims 1-6, along with the deletion of the species that require structure A3 from claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "together with the three carbon atoms of the phenyl ring" in the definition of R6 and R10 in the A3 ring structure.  There is insufficient antecedent basis for this limitation in the claim.  Since the A3 ring is not actually limited to a phenyl ring.  In particular, there is a lack of antecedent basis where any of CR11-R13 are replaced with a nitrogen atom.  Appropriate correction is required.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699